Citation Nr: 0735757	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-20 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).  

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for residuals of 
fracture of the transverse process of L2-L3 and L3-4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from April 1984 to March 1990 
and December 1990 to April 1991, with five years prior active 
duty service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The issue of service connection for residuals of fracture of 
the transverse process of L2-L3 and L3-4 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence adequately relates the veteran's IBS with 
his period of active service.  

2. The veteran's depression has been medically linked to his 
service-connected fibromyalgia.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for IBS have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  The criteria for service connection for depression have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may be 
granted for disability shown to be proximately due to, or the 
result of, a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  


IBS

The veteran's service medical records report treatment for 
epigastric pain, diarrhea, nausea, and vomiting, with 
assessments of gastroenteritis, on multiple occasions.  See 
April and October 1982, July 1984, and September 1985 service 
medical records.  The service medical records do not report a 
diagnosis of IBS. 

An October 1997 Gulf War Registry examination record 
indicates the examiner's finding that the veteran had IBS 
which "may [be] related to service in the Persian Gulf."  
Subsequent medical records report findings of IBS, "probable 
[IBS]" and "symptoms suggestive of [IBS]."  See, e.g., 
September 2002 VA examination record; May 2004 private 
treatment record.  

An August 2005 VA examination record reports the examiner's 
finding that, although the veteran had in-service treatment 
for "occasional bowel changes," a "review of the claims 
file and [primary care physician] medical records did not 
suggest chronicity of the condition."  The examiner does not 
offer further rationale for her opinion, other than noting 
that a July 2004 record does not report the veteran's history 
or diagnosis of IBS.  

Another VA examination was conducted in March 2007.  The 
examiner, who reported that he had reviewed the claims file 
twice, opined that the veteran "had chronic irritable bowel 
for numerous years while in service."  The examiner also 
diagnosed the veteran with fibromyalgia with IBS, which the 
examiner believed began in service.  

38 C.F.R. § 3.303(b) states, in effect, that manifestations 
of a condition in service, followed by continuity of symptoms 
after service, will support service connection.  The Board 
finds that the veteran had IBS in service.  Although the 
veteran was not diagnosed with IBS until after service, the 
veteran's reported symptoms have remained consistent since 
the in-service treatment, which indicates that the veteran 
has had the same condition, IBS, throughout.  This finding is 
corroborated by the March 2007 examiner's opinion that the 
veteran has had chronic IBS since service.  Although the 
August 2005 VA examiner opined that the condition was not 
chronic in service, the Board finds that the evidence is, at 
a minimum, in equipoise as to whether the veteran's IBS was 
incurred in service.  In such circumstances, the benefit of 
the doubt goes to the veteran; consequently, service 
connection is granted.  38 U.S.C.A. § 5107(b).  


Depression

The veteran is currently diagnosed with depression.  January 
and February 2000 private treatment records report findings 
that the veteran's depression was due to chronic illness, 
which was noted to include joint pain and fatigue.  An August 
2005 VA psychiatric report documents an examiner's opinion 
that the veteran's depression was "at least as likely as not 
secondary to [the veteran's] medical problems," which were 
noted as a knee problem and joint pain.  Another VA 
psychiatric examination was conducted in October 2006.  The 
examiner opined that it was at least as likely as not that 
the veteran's depression was aggravated by the veteran's 
"undiagnosable medical illness."  The "undiagnosable 
medical illness" was subsequently diagnosed as fibromyalgia 
with chronic fatigue and IBS, and depression was found to be 
associated with the fibromyalgia.  See March 2007 VA 
examination record.

Service connection for fibromyalgia with symptoms including 
joint pain and fatigue was granted by the RO in April 2007.  
As stated above, service connection may be granted for 
disability shown to be proximately due to, or the result of, 
a service-connected disorder.  See 38 C.F.R. § 3.310(a).  
Based on the competent medical opinions linking the veteran's 
depression to his service connected fibromyalgia (and its 
service-connected symptoms), the Board finds that service 
connection for depression, as secondary to fibromyalgia, is 
warranted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  As 
service connection has been granted for both claims, any 
defect in the notice or assistance given to the veteran was 
harmless, and there is no further need to discuss compliance 
with the duties to notify and assist.  


ORDER

Service connection for irritable bowel syndrome is granted.  

Service connection for depression, as secondary to 
fibromyalgia, is granted.  


REMAND

Unfortunately, further development is needed for the claim of 
service connection for residuals of fracture of the 
transverse process of L2-L3 and L3-4.  In January 2006, the 
RO issued a supplemental statement of the case addressing 
this claim.  Subsequent to the January 2006 decision, 
relevant evidence, including a VA nexus opinion, was 
obtained.  The RO has not considered this evidence or issued 
a supplemental statement of the case, however.  Consequently, 
to ensure that all due process rights are met, the claim must 
be remanded.  See 38 C.F.R. § 19.37(a).

Accordingly, the case is REMANDED for the following action:

The RO must re-adjudicate the veteran's 
claim of service connection for residuals 
of fracture of the transverse process of 
L2-L3 and L3-4, with consideration of all 
evidence obtained since the issuance of 
the supplemental statement of the case in 
January 2006.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


